

115 HR 1103 IH: Child Abuse Accountability Enhancement Act
U.S. House of Representatives
2017-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1103IN THE HOUSE OF REPRESENTATIVESFebruary 16, 2017Ms. DelBene (for herself, Ms. Herrera Beutler, Mr. Larsen of Washington, Ms. Speier, Mrs. Hartzler, Ms. DeGette, Mr. Reichert, Mr. Meehan, Mr. Cohen, Mr. Poe of Texas, Ms. Moore, Mr. Cicilline, Ms. Slaughter, Ms. Jayapal, Mr. Soto, Mrs. Watson Coleman, Mrs. Noem, Mr. Ryan of Ohio, Ms. Clark of Massachusetts, Ms. Kelly of Illinois, Mr. Royce of California, Ms. Norton, and Mr. Heck) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to provide for garnishment pursuant to a court order to
			 satisfy a judgment against a retired member of the uniformed services for
			 physically, sexually, or emotionally abusing a child.
	
 1.Short titleThis Act may be cited as the Child Abuse Accountability Enhancement Act. 2.Garnishment to satisfy judgment rendered for physically, sexually, or emotionally abusing a child (a)Garnishment authoritySection 1408 of title 10, United States Code, is amended by adding at the end the following new subsection:
				
					(l)Garnishment To satisfy a judgment rendered for physically, sexually, or emotionally abusing a child
 (1)Any payment of retired pay that would otherwise be made to a member shall be paid (in whole or in part) by the Secretary concerned to another person if and to the extent expressly provided for in the terms of a child abuse garnishment order.
 (2)In this section, the term court order includes a child abuse garnishment order. (3)In this subsection, the term child abuse garnishment order means a final decree issued by a court that—
 (A)is issued in accordance with the laws of the jurisdiction of that court; and (B)provides in the nature of garnishment for the enforcement of a judgment rendered against the member for physically, sexually, or emotionally abusing a child.
 (4)For purposes of this subsection, a judgment rendered for physically, sexually, or emotionally abusing a child is any legal claim perfected through a final enforceable judgment, which claim is based in whole or in part upon the physical, sexual, or emotional abuse of an individual under 18 years of age, whether or not that abuse is accompanied by other actionable wrongdoing, such as sexual exploitation or gross negligence.
 (5)If the Secretary concerned is served with more than one court order with respect to the retired pay of a member, the disposable retired pay of the member shall be available to satisfy such court orders on a first-come, first-served basis, with any such process being satisfied out of such moneys as remain after the satisfaction of all such processes which have been previously served.
 (6)The Secretary concerned shall not be required to vary normal pay and disbursement cycles for retired pay in order to comply with a child abuse garnishment order..
 (b)Application of amendmentSubsection (l) of section 1408 of title 10, United States Code, as added by subsection (a), shall apply with respect to a court order received by the Secretary concerned on or after the date of the enactment of this Act, regardless of the date of the court order.
			